In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                    Filed: January 9, 2019

* * * * * * * * * * * * *
SCOTT V. BARTKUS, Administrator of the *                 UNPUBLISHED
Estate of LAWRENCE A. MARRA, JR.,           *
Deceased.                                   *            No. 15-261V
                                            *
                                            *            Special Master Gowen
             Petitioner,                    *
                                            *
v.                                          *            Attorneys’ Fees and Costs;
                                            *            Interim; Denial.
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
             Respondent.                    *
* * * * * * * * * * * * *
Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, D.C., for respondent.

           DECISION DENYING MOTION FOR INTERIM FEES AND COSTS

        On September 11, 2018, petitioner filed a motion for interim attorneys’ fees and costs, after
the parties had agreed to a tentative settlement and while the parties were in the 15-week stipulation
process. Motion for Interim Attorney’s Fees and Costs, ECF No. 71.

       On October 29, 2018, I issued a decision on stipulation awarding petitioner compensation.
Decision of Special Master on Stipulation, ECF No. 75.

        As petitioner’s motion for interim fees and costs was filed during the 15-week stipulation
process and the entitlement portion of the case has since concluded, it is more appropriate for
petitioner to request reimbursement as a final motion for interim fees and costs.

        Accordingly, petitioner’s Motion for Interim Attorney’s Fees and Costs is DENIED with
leave to file a final motion for attorneys’ fees and costs.

        Any questions about this Order or other aspects of this case may be directed to my law
clerk, Kathryn Le, at (202) 357-6361 or kathryn_le@cfc.uscourts.gov.

       IT IS SO ORDERED.

                                                              s/Thomas L. Gowen
                                                              Thomas L. Gowen
                                                              Special Master